Case: 12-14891     Date Filed: 06/21/2013   Page: 1 of 2


                                                            [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-14891
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 4:11-cr-00249-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

ANAISSA BETH GERWALD,
a.k.a. Anaizza Gerwald,
a.k.a. Ann E Merraw,
a.k.a. Ana Isabel Marraquin,
a.k.a. Ana Isabel Garcia,

                                                            Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________

                                (June 21, 2013)

Before MARCUS, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-14891     Date Filed: 06/21/2013   Page: 2 of 2


      John E. Morrison, appointed counsel for Anaissa Beth Gerwald in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gerwald’s convictions and

sentences are AFFIRMED.




                                          2